DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 8-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claimed invention includes a method (and device) for calibrating one or more extrinsic parameters of an image sensor comprising: selecting a first set of parallel feature edges appearing in an image frame captured by the image sensor; determining reference vanishing points for the first set of parallel feature edges, the reference vanishing points being located on a projection reference frame of the image sensor; selecting a second set of parallel feature edges which are parallel to the first set of parallel feature edges; projecting a plurality of points from the second set parallel feature edges onto the projection reference frame based on a pre-existing projection matrix of the image sensor; determining for the second set of parallel feature edges, second vanishing points located on the projection reference frame; and reducing any deviation in location of the second vanishing points from the reference vanishing points until the deviation is within one or more predefined limits by recursively performing at least the following: modifying the pre-existing projection matrix by adjusting one or more of the extrinsic parameters; projecting a plurality of points from the second set parallel feature edges onto the projection reference frame using the modified pre-existing projection matrix; and determining wherein the modifying the pre-existing projection matrix by adjusting the one or more of the extrinsic parameters comprises initially adjusting the one or more extrinsic parameters to reduce any gradient deviation between a first connecting line joining the reference vanishing points and a second connecting line joining the second vanishing points, until the gradient deviation is within a gradient limit before adjusting the one or more extrinsic parameters to reduce any deviations in location or length of the second connecting line from the first connecting line.
SHIMIZU (Hereafter, “Shimizu”) [US 2012/0081512 A1] discloses a calibration device, an image-integration averaging processing unit integrates/averages an image so as to generate an integrated and averaged image, and an edge extracting unit extracts the edges from the integrated and averaged image [See Shimizu, Abstract]. A vanishing-point extracting unit calculates vanishing lines by using the edges and identifies the coordinates of the intersection point of the vanishing lines as the coordinates of the vanishing point [See Shimizu, Abstract]. An error determining unit compares the coordinates of the current vanishing point with the coordinates of the previous vanishing point so as to determine whether a parameter of the camera needs correcting [See Shimizu, Abstract]. In accordance with the result of the determination, a correction processing unit corrects a parameter of the camera [See Shimizu, Abstract]. The calibration device 200 calculates, as a vanishing line, the straight line that connects the point sequence of the edges included in the edge image [See Shimizu, 0044]. Furthermore, the calibration device 200 calculates, as a vanishing point, the intersection point of the vanishing lines (Step S13) [See Shimizu, 0044]. The calibration device 200 compares the calculated vanishing point with the reference vanishing point [See Shimizu, 0044]. If the 
Next, an explanation is given of the steps of a process performed by the calibration device 200 according to the second embodiment [See Shimizu, 0085]. FIG. 12 is a flowchart that illustrates the steps of the process performed by the calibration device 200 [See Shimizu, 0085]. As illustrated in FIG. 12, the calibration device 200 acquires image data from the camera 10 (Step S101) and sequentially converts the image data into a brightness image (Step S102) [See Shimizu, 0085]. The calibration device 200 integrates the images and averages the integrated image (Step S103) [See Shimizu, 0086]. The calibration device 200 corrects the lens distortion of the integrated and averaged image (Step S104) [See Shimizu, 0086]. The calibration device 200 extracts the edges from the integrated and averaged image (Step S105) and calculates the coordinates of the vanishing point (Step S106) [See Shimizu, 0086]. The calibration device 200 compares the reference vanishing-point coordinates with the coordinates of the current vanishing point and determines whether the distance between the coordinates of the vanishing points is equal to or greater than a threshold (Step S107) [See Shimizu, 0087]. If the distance between the coordinates of the vanishing points is less than the threshold (No at Step S108), the calibration device 200 terminates the process [See Shimizu, 0087]. Conversely, if the distance between the coordinates of the vanishing points is equal to or greater than the threshold (Yes at Step S108), the calibration device 200 sends a notification that the parameters of the camera need to be readjusted (Step S109) and corrects the parameters of the camera (Step S110) [See Shimizu, 0088].
wherein the modifying the pre-existing projection matrix by adjusting the one or more of the extrinsic parameters comprises initially adjusting the one or more extrinsic parameters to reduce any gradient deviation between a first connecting line joining the reference vanishing points and a second connecting line joining the second vanishing points, until the gradient deviation is within a gradient limit before adjusting the one or more extrinsic parameters to reduce any deviations in location or length of the second connecting line from the first connecting line.
Oh [US 2004/0196282 A1] discloses that three-dimensional models are created from one or more image panoramas [See Oh, Abstract]. One or more image panoramas representing a visual scene and having one or more objects is received [See Oh, Abstract]. A directional vector for each image panorama is determined, the directional vector indicating an orientation of the visual scene with respect to a reference coordinate system [See Oh, Abstract]. The image panoramas are transformed such that the directional vectors are aligned relative to the reference coordinate system [See Oh, Abstract]. The transformed image panoramas are aligned to each other [See Oh, Abstract]. A three dimensional model of the visual scene is created using the reference coordinate system, the model comprising depth information describing the one or more objects contained in the scene [See Oh, Abstract].
In another embodiment of the local alignment step 105, the system can determine the horizon line based on user's identification of horizontal features in the original panorama. [See Oh, 0081] Similar to the local alignment step described above, the user traces horizontal features that exist in the original panorama [See Oh, 0081]. Referring to FIG. 10, a user traces a first pair of lines 1005a and 1005b representing features of the image known to be substantially 
Oh fails to explicitly disclose wherein the modifying the pre-existing projection matrix by adjusting the one or more of the extrinsic parameters comprises initially adjusting the one or more extrinsic parameters to reduce any gradient deviation between a first connecting line joining the reference vanishing points and a second connecting line joining the second vanishing points, until the gradient deviation is within a gradient limit before adjusting the one or more extrinsic parameters to reduce any deviations in location or length of the second connecting line from the first connecting line.
Kim et al. (Hereafter, “Kim”) [US 2018/0061011 A1] discloses that the present disclosure includes methods and systems for correcting distortions in spherical panorama digital images 
In relation to FIG. 9, the digital automatic orientation adjustment system compares the vertical great circle vector 710, the horizontal vanishing point vector 802, and the original orientation 110 to generate the corrected orientation 112 [See Kim, 0093]. In particular, the digital automatic orientation adjustment system utilizes a cost function that considers the vertical great circle vector 710, the horizontal vanishing point vector 802, and the original orientation to solve for the corrected orientation 112 [See Kim, 0093]. More specifically, the digital automatic orientation adjustment system assigns a cost to the extent that the corrected orientation 112 varies from a direction perpendicular to the vertical great circle vector 710; assigns a cost to the extent that the corrected orientation 112 varies from a direction perpendicular to the horizontal vanishing point vector 802; and assigns a cost to the extent that the corrected orientation 112 varies from the original direction 110 [See Kim, 0093]. The digital automatic orientation adjustment system then solves for the corrected orientation 112 by minimizing the total cost [See Kim, 0093].


Kim fails to explicitly disclose wherein the modifying the pre-existing projection matrix by adjusting the one or more of the extrinsic parameters comprises initially adjusting the one or more extrinsic parameters to reduce any gradient deviation between a first connecting line joining the reference vanishing points and a second connecting line joining the second vanishing points, until the gradient deviation is within a gradient limit before adjusting the one or more extrinsic parameters to reduce any deviations in location or length of the second connecting line from the first connecting line.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kaitlin A Retallick whose telephone number is (571)270-3841. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/KAITLIN A RETALLICK/Primary Examiner, Art Unit 2482